Title: From Thomas Jefferson to Benjamin Harrison, 17 November 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council November 17th 1780.

At the request of the honorable Theodorick Bland I take the liberty of laying before the General Assembly the inclosed paper in which he states a difficulty which has arisen in reconciling his qualification as a delegate to the peculiar channel into which he had previously turned his private fortune.
From the inclosed extract of a Letter from our Delegates in Congress you will also perceive that they suffer some inconvenience from precarious remittances. Tho this be not within the line of our immediate care we have never been wanting in furnishing such facilities as we were able towards effecting remittances to them. But these we believe have been rendered irregular sometimes by the want of conveyance, and sometimes by the state of the treasury.
I have the honor to be with the most perfect respect Sir, Your most obedient & most humble servant,

Th: Jefferson

